Citation Nr: 1326193	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  05-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spinal meningitis.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:     Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active military service from August 1990 to February 1994, September 2002 to March 2004, and November 2008 to July 2009, as well as additional periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2008, the Veteran presented testimony with respect to the above issues at a Travel Board hearing before a Veterans Law Judge (VLJ), a transcript of which is of record.

The Veteran's claims subsequently were remanded by the Board for further development in June 2009 and March 2012.  The matter again is before the Board.

The Board notes that the March 2012 remand also included the issue of entitlement to service connection for a separately identifiable neurological disorder of the lumbar spine, to include as secondary to a service-connected orthopedic lumbar spine disability.  In a subsequent May 2013 rating decision, the RO granted entitlement to service connection for radiculopathy of the right and left lower extremities, with separate disability ratings assigned for each extremity.  This decision was a complete grant of benefits with respect to the above remanded issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in December 2008 the Veteran testified at a Travel Board hearing before a VLJ.  In a July 2013 letter from the Board, however, the Veteran was notified that the VLJ who conducted the December 2008 Board hearing was no longer employed by the Board.  The letter offered the Veteran the opportunity to testify at another Board hearing if he so desired.  38 C.F.R. §§ 20.707, 20.717 (2012).  In a July 2013 response to that letter, the Veteran indicated that he wished to appear at a hearing before a VLJ of the Board via video conference at the Little Rock, Arkansas RO.

As such, the claims must be remanded to allow the RO to schedule the Veteran for a videoconference hearing before a VLJ of the Board.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to reschedule the Veteran for a videoconference hearing before a VLJ of the Board at the Little Rock, Arkansas RO.  In addition, please note the Veteran's change of address provided in his July 2013 response to the Board's offer of another hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


